Citation Nr: 0526548	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  01-04 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a service-connected low back disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a service-connected right elbow disability.

4.  Entitlement to an initial compensable evaluation for a 
service-connected right knee disability.

5.  Entitlement to an initial evaluation in excess of 10 
percent for a service-connected left knee disability.



REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran had active duty service from July 1992 to 
September 1998.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision of the RO.

The RO initially assigned noncompensable evaluations to the 
veteran's service-connected low back disability, left knee 
disability, and right elbow disability.  During the course of 
the appeal, the RO assigned 10 percent evaluations to each of 
these service-connected disabilities.  Although each increase 
represents a grant of benefits, a decision awarding a higher 
rating, but less that the maximum available benefit, does not 
abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Thus, these matters continue before the Board.

In January 2003, the veteran testified at a hearing before 
the undersigned via video teleconference.  In July 2003, the 
Board remanded this matter to the RO for further development 
and adjudication.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for a service-connected left knee disability 
and entitlement to an initial compensable evaluation for a 
service-connected right knee disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The veteran is not shown to be suffering from a bilateral 
disability of the hips.

2.  The veteran's service-connected low back disability is 
manifested by no more than minimal to moderate symptomatology 
and no excess fatigability, incoordination, or weakened 
movement and no radiologic evidence of disability.

3.  The veteran's service-connected right elbow disability is 
manifested by no more than occasional numbness and some 
limitation of motion.



CONCLUSIONS OF LAW

1.  A bilateral disability of the hips was not incurred in or 
as a result of the veteran's active duty service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

2.  The schedular criteria for a rating in excess of 10 
percent for the veteran's service-connected low back 
disability have not been met at any time during the appellate 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.71a, Diagnostic Code 5295 (2002) and Diagnostic 
Code 5237 (2004) (effective September 26, 2003).

3.  The scheduler criteria for a rating in excess of 10 
percent for the veteran's service-connected right elbow 
disability have not been met at any time during the appellate 
period.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.3, 4.7, 4.20, 4.27, 4.71, 4.71a, Diagnostic Code 5299-
5206 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), was signed into law.  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  VCAA also 
contains provisions regarding the scope of notice to which 
those seeking VA benefits are entitled.  38 U.S.C.A. § 5103.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
these issues.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and her representative, moreover, have been accorded ample 
opportunity to present evidence and argument on her behalf, 
including presenting testimony at a personal hearing before a 
the undersigned in January 2003.  In addition, pursuant to 
the July 2003 remand, relevant VA examinations were 
accomplished.  

The Board notes that during the January 2003 hearing, the 
veteran indicated that X-ray studies of her hips revealed 
arthritis and stated that she would supply the X-ray study 
reports.  No such X-ray study reports have been supplied, and 
the Board notes that given the two and a half years that have 
elapsed since the hearing, no additional time need be 
provided.  The veteran had ample opportunity in which to 
submit the evidence or request assistance in obtaining the 
evidence.  She requested no such assistance from VA.

Regarding the duty to notify, it is noted that by a July 2000 
statement of the case; August 2001 and August 2004 letters; 
and March 2002 and April 2005 supplemental statements of the 
case, the veteran and her representative have been notified 
of the evidence needed to establish the benefits sought, and 
she has been advised via the letters and April 2004 
supplemental statement of the case regarding her and VA's 
respective responsibilities as to obtaining that evidence.  
See Quartuccio, 16 Vet. App. 183 (2002).  The veteran was 
also essentially asked to provide any evidence she had in her 
possession pertaining to her claims. 

Consequently, the Board concludes that VA's statutory duties 
to provide notice and assistance the veteran have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  VCAA notice requirements have been met even 
though the notice provided was not given prior to the first 
agency of original jurisdiction (AOJ) adjudication of these 
claims, particularly because notice was provided by the AOJ 
prior to the most recent adjudication of the claims (see the 
April 2005 supplemental statement of the case), and, as noted 
above, the content of the notice provided complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notice.  As such, the defect in 
the timing of the full VCAA notice in this case was not 
prejudicial to the veteran.  




Factual Background 

On May 1992 enlistment medical examination, no pertinent 
findings were made.  The veteran's "PULHES" physical 
profile amounted to a "picket fence" (i.e., all 1's), 
indicating a high level of medical fitness.  (See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) for an 
explanation of the military medical profile system).  On May 
1992 report of medical history completed by the veteran 
herself, she indicated that she was left handed.

In November 1995, the veteran suffered a right hip contusion 
after being dragged six to ten feet by a taxi.  

On March 2000 VA general medical examination, the veteran 
complained of bilateral hip pain that began in service.  In 
the examination report, the examiner indicated that there was 
full range of motion of the hips with pain at the extremes of 
motion.  Straight leg raise was negative, and deep tendon 
reflexes were equal bilaterally.  There was no paravertebral 
atrophy or spasm.  Right elbow flexion was to 125 degrees, 
and right elbow extension lacked 10 degrees.  X-ray studies 
of the hips, low back, and right elbow were within normal 
limits.  The examiner diagnosed lumbosacral strain, post-
operative residuals of a right elbow injury, and bilateral 
hip pain.

An October 2001 private medical examination report reflected 
no low back abnormalities and no paravertebral muscle spasm.  
An X-ray study of the low back revealed no abnormalities.  
The veteran complained of right elbow pain that increased 
with use.  A right elbow X-ray study revealed negative 
results except for some evidence of surgery of the medial 
epicondyle.  The examiner diagnosed low back pain of 
questionable etiology and recurrent right medial 
epicondylitis.  

Another private medical examination report dated that month 
indicated continued right elbow discomfort with episodic pain 
and a decrease in strength.

On November 2001 VA orthopedic examination, the veteran 
complained of bilateral hip pain, but the examiner observed 
no residual findings.  There was no tenderness of the hips, 
and bilateral hip range of motion was almost identical.  The 
bilateral hip examination, according to the examiner, was 
normal, and a prior X-ray study of the hips was normal.  
Regarding the right elbow, the veteran complained of 
numbness.  The examiner noted a strong right elbow grip and 
pinch without pain.  Right elbow extension was full, and 
flexion was from zero to 145 degrees.  There was some 
discomfort at the extremes of motion and some tenderness to 
palpation.  Strength was otherwise unimpaired and reflexes 
were intact.  The examiner diagnosed residual symptoms of 
ulnar neuropathy.  A right elbow X-ray study yielded negative 
results.

By February 2002 supplemental statement of the case, the RO 
increased the veteran's right elbow disability evaluation to 
10 percent.

In January 2003, the veteran testified that she suffered from 
low back muscle spasms two to four times a week.  These 
lasted from a few minutes to half an hour.  During these 
attacks, she took breaks and applied ice or heat or sat in 
her jetted bathtub.  Muscle spasms occurred with lifting, 
bending, or picking up her children.  She further testified 
that she could no longer be active in the real estate 
business, and she could not perform warehouse duties as she 
could in the past because she could not do any lifting.  She 
indicated that she could not perform the activities of daily 
living or play with her children due to back pain.  The 
veteran asserted that she did not sleep well due to back pain 
and that she used a back brace.

Regarding her elbow, she indicated that she tended to drop 
objects if she used her right elbow extensively during the 
day.  She could make a grip but how long it lasted depended 
on how much use of the right elbow she had made during the 
day.  The veteran testified that she wrote with her left hand 
but performed all other activities with the right upper 
extremity.  She denied right elbow pain but reported 
numbness.  

Regarding the hips, she stated that she suffered from pain 
depending on daily activities such as excessive walking, 
housework, and similar activities.  She stated that she had 
been told that she suffered from arthritis of the hips.

A November 2003 private medical examination report reflected 
tenderness to palpation throughout the lumbar spine and 
sacroiliac region.  The examiner noted chronic pain in the 
low back.

A January 2004 magnetic resonance imaging (MRI) of the spine 
was said to be completely normal.  The veteran, therefore, 
did not suffer from spinal stenosis, a protruding disk, or 
any compressive lesions.  The examiner indicated that the 
veteran might be suffering from myofacial pain syndrome.  

In April 2004, a private medical examination report indicated 
chronic back pain.  The examiner observed tenderness to 
palpation over the lumbar spine that was extreme at times.  

In September 2004, prior to a medical procedure, the veteran 
complained of low back pain that was an eight on a scale of 
one to ten.  Following the procedure, the pain was a six on 
the same scale.

On October 2004 VA examination of the spine, the veteran 
complained of low back pain that increased with any sort of 
lifting or bending.  She could stand or sit only 30 minutes 
before having to change position.  The pain radiated through 
the hips to the knees.  Flare-ups occurred only with dramatic 
exertion.  These lasted only a few minutes.  The veteran, 
however, was able to walk unaided and walked over a mile a 
day with her children.  She did not use a cane, crutches, or 
a walker.  She did not use a back brace.  The veteran stated 
that she had fallen on several occasions because of 
unsteadiness on uneven ground.  She had no problems on hard, 
firm surfaces.  The examiner assessed that the veteran was 
able to perform the activities of daily living and those of 
her three young children with no serious limitations.  The 
examiner noted that the veteran drove herself to the 
examination.  

On objective examination, the examiner observed that the 
veteran was not wearing a back brace.  There was slight 
tenderness at the right sacroiliac joint and right sciatic 
notch compared to the left joints.  Tenderness was minimal.  
The veteran could bend backwards to 20 degrees with minimal 
discomfort, she could bend laterally to 25 degrees with 
minimal discomfort.  Forward bend was to over 100 degrees, 
and the veteran could touch the floor easily while 
complaining of minimal discomfort.  Her gait was normal.  The 
examiner diagnosed lumbosacral strain with residuals.  There 
was no evidence of excess fatigability, weakened movement, or 
incoordination.  The examiner opined that the veteran's low 
back symptomatology was minimal to moderate.  In the 
examination report, the examiner indicated that the claims 
file was unavailable for review.

On October 2004 VA examination of the joints, the veteran 
complained of right elbow pain that was related to activity, 
particularly lifting.  She also complained of tenderness, but 
she denied swelling.  She also reported a slight decrease in 
right hand strength.  The veteran was able to extend her 
right elbow to zero degrees but preferred to leave it at five 
degrees of flexion.  Flexion was to 145 degrees with no 
significant pain.  Sensation was normal, and there was no 
change in grip strength on objective examination.  The 
examiner noted that right elbow X-ray studies were normal in 
the past.  The examiner assessed medial epicondylitis with 
cubital syndrome status post debridement and muscular 
anterior transposition of the right ulnar nerve with 
residuals.  There was no evidence of neuropathy.  The 
examiner indicated in the examination report that he did not 
have access to the claims file.

In February 2005, the examiner who conducted the October 2004 
VA spine and joint examinations indicated in an addendum to 
the examination reports that he reviewed the claims file.  
The only change the examiner noted was that there were no 
episodes of incapacitation ordered by a physician although 
the veteran indicated that she had to rest in a supine 
position daily when her children were not home or napping.  
There were no changes noted regarding the right elbow.

By April 2005 rating decision, the RO increased the veteran's 
low back disability rating to ten percent.

The Board notes that the veteran's ten percent right elbow 
and low back disability ratings have been made effective 
September 16, 1998, the day after the veteran's date of 
separation from service.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence relating to a 
veteran's claim are in approximate balance, the claimant 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Service Connection: Bilateral Hips

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).

A diagnosis of "history" of a disability with residuals is 
not evidence of a service-connected disease or injury where 
it was a diagnosis based on history but unsupported by 
service medical records.  Id. 

While the evidence reflects that the veteran suffered a right 
hip injury in service, it is clear that this injury was acute 
and transitory, and did not result in disability.  The record 
is silent regarding the left hip.  Regardless, there is no 
objective evidence of a bilateral disability of the hips, and 
the diagnosis has been bilateral hip pain with no identified 
underlying disability.

This is a case where the preponderance of the evidence weighs 
against the veteran's claim.  Pursuant to a comprehensive 
medical examination in March 2000, a VA examiner opined that 
the veteran suffered from bilateral hip pain without an 
underlying disability.  There is no competent medical 
evidence to the contrary.  Because the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt rule is not for application.  Ortiz, 274 F.3d at 1365; 
see also 38 U.S.C.A. § 5107.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Increased Rating: Low Back 

The veteran's service-connected low back disability has been 
rated 10 percent disabling by the RO, initially under the 
provisions of Diagnostic Code 5295.  38 C.F.R. § 4.71a 
(2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-51, 458 (Aug. 27, 2003).  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5235 to 5242 (2004).

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as the amendments discussed 
herein have a specified effective date without provision for 
retroactive application, the amendments may be applied prior 
to its effective date. 



(i.) The former schedular criteria

Former Diagnostic Code 5295, pertaining to lumbosacral 
strain, provided for a noncompensable evaluation if there are 
slight subjective symptoms only.  A 10 percent evaluation was 
warranted if it was manifested by characteristic pain on 
motion.  With muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation was warranted.  A 40 
percent evaluation was warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(prior to September 26, 2003).

Under these criteria, a 20 percent evaluation is not 
warranted.  While the veteran has complained of muscle spasm, 
it is inconsistent and depends on the entirety of her daily 
activities.  Id.  Furthermore, unilateral loss of lateral 
spinal motion in a standing position has not been shown.  See 
Id.

Diagnostic Code 5285 pertains to vertebral fractures.  The 
veteran, fortunately, did not experience such a fracture, and 
an increased rating under the provisions of Diagnostic Code 
5285 is not possible.  38 C.F.R. § 71a, Diagnostic Code 5285 
(prior to September 26, 2003).

Diagnostic Code 5286 pertains to complete bony fixation of 
the spine.  The veteran, however, does not suffer from 
complete bony fixation of the spine, and Diagnostic Code 5286 
is not for application.  38 C.F.R. § 4.71a, Diagnostic Code 
5286 (prior to September 26, 2003).

Diagnostic Code 5289 relates to ankylosis of the lumbar 
spine.  Because lumbar spine ankylosis has not been shown, 
the veteran cannot benefit from its provisions.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (prior to September 26, 2003).

Under Diagnostic Code 5292, limitation of lumbar spine motion 
was rated as 10 percent disabling where slight, 20 percent 
disabling where moderate, and 40 percent disabling where 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
September 26, 2003).  The veteran can bend and touch the 
floor.  Further, although she has complained of lumbar 
tenderness and occasional spasms, significant limitation of 
motion of the lumbar spine has not been shown.  Under these 
criteria, therefore, a 20 percent evaluation is not warranted 
under these criteria.  Id.

The criteria for the evaluation of intervertebral disk 
syndrome have been amended twice during the course of this 
appeal.  The original provisions apply prior to September 23, 
2002.  Subsequent provisions were in effect between September 
23, 2002 and September 25, 2003.  The current provisions 
became effective September 26, 2003.  

The veteran cannot benefit from an evaluation in excess of 10 
percent under any of the versions of the regulations dealing 
with intervertebral disc syndrome because such disability has 
not been diagnosed.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (from September 23, 2002 to September 
25, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004) 
(effective September 26, 2003). 

(ii.) The current schedular criteria

Effective September 26, 2003, a general rating formula for 
diseases and injuries of the spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.

A 10 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees, or forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees, or combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour, or vertebral 
body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned when there is forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar to 30 degrees or less, or when there is 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2004) 
(effective from September 26, 2003).  The Board notes that 
lumbosacral strain now corresponds to Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id., note 2; see also 38 C.F.R. 
§ 4.71a, Plate V.

Clearly, a 20 percent evaluation is not warranted under the 
current spinal rating criteria because there is absolutely no 
evidence of muscle spasm resulting in abnormal gait or spinal 
contour.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  In 
addition, forward flexion is to over 100 degrees and total 
thoracolumbar range of motion is necessarily at least 120 
degrees as extension has been said to be full.  Id.; see also 
38 C.F.R. § 4.71

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Upon review of the record in its entirety, however, the Board 
concludes that no further compensation can be awarded under 
the foregoing codes.  Although the veteran complains of 
spasms and an inability to lift to an extent that prevents 
her from certain jobs, objective examination reflects only 
minimal to moderate symptomatology and no objective X-ray 
evidence of disability.  Furthermore, the objective evidence 
indicates no incoordination, excess fatigability, or weakened 
movement.  There has been no incapacitation ordered by a 
physician, and according to the objective evidence, the 
veteran did not require a cane, walker, and evidence 
regarding a back brace is ambiguous.  She drives and has a 
normal gait.  In any event, functional loss due to pain and 
weakness beyond that reflected on range of motion 
measurements, weakened movement, excess fatigability, and 
incoordination has not been found.  

As apparent from the foregoing discussion, consideration has 
been given to the potential application of various provisions 
of 38 C.F.R. Parts 3 and 4 whether or not raised by the 
veteran, as required by Schafrath.  However, the Board finds 
no basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of low back disability not contemplated in the currently 
assigned 10 percent rating permitted under the Schedule.

The Board notes that a staged disability rating is not 
warranted.  The veteran's low back symptomatology has not 
exceeded that comprehended by a 10 percent evaluation at any 
time during the appellate period.  See Fenderson, supra.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  See also 38 C.F.R. § 4.3; Gilpin, supra.

Increased Rating: Right Elbow 

The veteran's service-connected right elbow has been rated 10 
percent disabling by the RO under the provisions of 
Diagnostic Code 5299-5206.  38 C.F.R. § 4.71a; see also 
38 C.F.R. §§ 4.20, 4.27.  

Limitation of flexion of the minor forearm (elbow) is rated 0 
percent when limited to 110 degrees, 10 percent when limited 
to 100 degrees, 20 percent when limited to 90 degrees, 30 
percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.

Normal elbow flexion is from zero to 145 degrees.  38 C.F.R. 
§ 4.71, Plate I.  

The Board notes that the veteran's right upper extremity is 
the minor extremity.  On entry into service, she indicated 
that she was left handed.  At her hearing, she indicated that 
she wrote with her left hand but performed other activities 
with her right upper extremity.  The Board does not have the 
requisite expertise to determine which upper extremity is 
dominant.  However, as the veteran identified herself as left 
handed in service, the Board will consider the left upper 
extremity to be the dominant extremity.

In any event, at worst, the veteran's right elbow range of 
motion is from five to 125 degrees.  Such right elbow range 
of motion does not warrant a 20 percent evaluation under 
Diagnostic Code 5206.  38 C.F.R. § 4.71a.

Diagnostic Code 5205 pertaining to ankylosis of the elbow is 
not applicable because the veteran does not suffer from right 
elbow ankylosis.  Id.

Diagnostic Code 5207 pertains to limitation of extension of 
the forearm.  Id.  In order to qualify for a 20 percent 
evaluation under this provision, extension would have to be 
limited to 75 degrees.  This has not been shown, and a 20 
percent evaluation under Diagnostic Code 5207 is not for 
application.  Id.

A 20 percent evaluation may also be assigned when forearm 
flexion is limited to 100 degrees and extension is limited to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.  The 
veteran's right elbow range of motion is not limited to the 
extent contemplated by Diagnostic Code 5208, and a 20 percent 
evaluation under its provisions is not warranted.  Id.

Under Diagnostic Code 5209, a 20 percent rating is warranted 
for an elbow disorder where there is other impairment of the 
elbow such as joint fracture with marked cubitus varus or 
cubitus valgus deformity with ununited fracture of the head 
of the radius in either the minor or major forearm.  Id.  The 
veteran has no such deformity, and a 20 percent evaluation 
under this provision must be denied.  Id.

The Board further determines that Diagnostic Code 5210 
pertaining to nonunion of the radius and ulna, with flail 
false joint; Diagnostic Code 5211 dealing with impairment of 
the ulna, with nonunion in the upper half, false movement, 
and loss of bone substance and marked deformity; Diagnostic 
Code 5212 relating to impairment of radius, with nonunion in 
the lower half, false movement, with loss of bone substance 
and marked deformity; and Diagnostic Code 5213, which applies 
when the hand is fixed in supination or hyperpronation are 
not germane to the present discussion because the foregoing 
conditions have not been found.  Id.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 8 
Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides 
that consideration also be given to weakened movement, excess 
fatigability and incoordination.  No further compensation 
under these provisions is warranted because the objective 
evidence does not reflect any significant functional loss of 
the right elbow due to pain and weakness.  Furthermore, 
symptoms such as incoordination, excess fatigability, and 
weakened movement have not been demonstrated objectively.  No 
neuropathy was seen on examination, and the veteran was said 
to be able to perform the activities of daily living without 
significant pain.

As apparent from the foregoing discussion, consideration has 
been given to the potential application of various provisions 
of 38 C.F.R. Parts 3 and 4 whether or not raised by the 
veteran, as required by Schafrath.  However, the Board finds 
no basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of right elbow disability not contemplated in the currently 
assigned 10 percent rating permitted under the Schedule.

The Board notes that a staged disability rating is not 
warranted.  The veteran's right elbow symptomatology has not 
exceeded that comprehended by a 10 percent evaluation at any 
time during the appellate period.  See Fenderson, supra.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  See also 38 C.F.R. § 4.3; Gilpin, supra.





ORDER

Service connection for a bilateral disability of the hips is 
denied.

An evaluation in excess of 10 percent for a service-connected 
low back disability is denied.

An evaluation in excess of 10 percent for a service-connected 
right elbow disability is denied.


REMAND

On October 2004 VA examination of the joints, the veteran 
indicated that she had undergone recent MRI's of the knees at 
a private medical facility.  The RO should obtain the contact 
information of the physician who conducted the reported 
MRI's.  Then, after securing the necessary release, the RO 
must take appropriate and reasonable steps to procure these 
records.

In the event that the foregoing MRI's are obtained, the RO 
must schedule a further VA orthopedic examination to 
determine the severity of the veteran's service-connected 
bilateral knee disabilities.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  After obtaining the requisite release 
and contact information of the private 
physician who conducted the reported 
MRI's of the knees in 2004, the RO should 
make reasonable efforts to secure the 
medical records associated with these 
MRI's.

2.  Finally, following completion of the 
requested development, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
veteran and her representative should be 
provided a Supplemental Statement of the 
Case.  It must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


